Citation Nr: 0607510	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  94-33 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for the lumbar spine disability prior to May 19, 
2004.

2.  Entitlement to an evaluation in excess of 40 percent for 
the lumbar spine disability beginning May 19, 2004.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant was a member of the National Guard who was 
called to active service from January to July of 1991; he 
served in Southwest Asia for almost three months.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1992 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico 
that, in part, granted service connection for a lumbar spine 
disability and assigned a 20 percent evaluation.  The Board 
most recently remanded the case for additional development in 
December 2003; the RO has now returned the case to the Board 
for appellate review.

The appellant has appealed the initial 20 percent evaluation 
assigned to the lumbar spine disability when service 
connection was granted.  The appellant is, in effect, asking 
for a higher rating effective from the date service 
connection was granted (July 7, 1991).  Consequently, the 
Board will consider the entire time period in question, from 
the original grant of service connection to the present.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In addition, during the 15-year pendency of the appeal, the 
RO increased the appellant's disability evaluation for the 
lumbar spine disability from 20 percent to 40 percent, 
effective May 19, 2004.  However, it is presumed that he is 
seeking the maximum benefit allowed by law and regulation, 
and "it follows that such a claim remains in controversy 
where less than the maximum available benefit is awarded."  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the 
rating issues are as set forth on the title page of this 
decision.

In a rating decision issued in March 2005, the RO granted 
service connection for a psychiatric disorder, and thereby 
separated out that disability from the lumbar spine 
disability at issue in the present case.  The psychiatric 
disability was assigned a 30 percent evaluation, effective 
from July 7, 1991.  Because the appellant has apparently 
neither initiated nor completed the procedural steps required 
for an appeal as to the psychiatric disability, that issue is 
not before the Board at this time.

In June 2002, the RO sent a development letter to the 
appellant in connection with his claim for a total disability 
rating based on individual unemployability (TDIU).  As the RO 
has not yet issued a rating action on that issue, the matter 
is REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  Prior to May 19, 2004, the appellant's low back 
disability was manifested by subjective complaints of chronic 
low back pain with occasional radiation into the left hip and 
leg and objective medical evidence of a normal gait, minimal 
degenerative changes, slight to moderate limitation of motion 
of the lumbar spine in all planes, pain on motion, some 
muscle spasms and some tenderness on palpation.

2.  Prior to May 19, 2004, there was no objective evidence of 
ankylosis of the lumbar spine, severe limitation of motion of 
the lumbar spine, muscle spasm on extreme forward bending, 
loss of lateral motion, or abnormal mobility on forced 
motion.

3.  Prior to May 19, 2004, there was no objective evidence of 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less or any incapacitating episodes.

4.  Beginning May 19, 2004, severe limitation of motion of 
the lumbar spine was shown by the objective evidence of 
record; but pronounced intervertebral disc syndrome has not 
been shown, nor has ankylosis of the entire thoracolumbar 
spine been shown or any incapacitating episodes.

5.  The lumbar spine disability has not presented an unusual 
or exceptional disability picture at any time since 1991.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for the appellant's lumbar spine disability were not 
met prior to May 19, 2004.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5289, 5292, 5293, 5295 
(2002); Diagnostic Code 5293 (2003); 38 C.F.R. §§ 5235-5243 
(2005).

2.  Beginning May 19, 2004, the criteria for an evaluation in 
excess of 40 percent for the appellant's lumbar spine 
disability have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.55, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5289, 5292, 
5293, 5295 (2002); Diagnostic Code 5293 (2003); 38 C.F.R. 
§§ 5235-5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), VA has specified 
duties to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, the regulations implementing this law 
are applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his lumbar spine increased rating 
claim.  The RO sent the appellant a letter in November 2002, 
in which he was informed of VA's duty to assist and what 
kinds of evidence the RO would help obtain.  In addition, in 
the February 2003 and March 2005 Supplemental Statements of 
the Case (SSOCs), the RO informed the appellant about what 
the evidence had to show to establish entitlement to an 
increased evaluation for the lumbar spine.  Therefore, VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed. 

While the required notice was not provided until after the RO 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, private and VA medical records were 
obtained and associated with the claims file.  The appellant 
was informed about VA's duty to assist in the November 2002 
RO letter; the appellant was supplied with the text of 
38 C.F.R. § 3.159 in the February 2003 SSOC and in the March 
2005 SSOC.  The appellant did not provide any information to 
VA concerning available treatment records that he wanted the 
RO to obtain for him that were not obtained.  The appellant 
was given more than one year in which to submit evidence 
after the RO gave him notification of his rights under the 
VCAA.  Therefore, there is no duty to assist that was unmet.

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).


The Merits of the Claims

The appellant contends that his lumbar spine disability at 
issue in this case has been more severely disabling than 
reflected by each of the evaluations that have been in effect 
since July 7, 1991.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Review of the evidence of record reveals that the appellant 
sought treatment for low back pain at a VA facility shortly 
after his discharge from service in July 1991.  In October 
1991, he complained of constant back pain.  On physical 
examination, the mid-lumbar area was tender to palpation.  
Straight leg raises were negative.

In November 1991, he underwent a VA medical examination.  On 
physical examination, straight leg raises were positive at 45 
degrees on the right and 50 degrees on the left.  The 
appellant subsequently underwent a VA orthopedic examination 
in December 1991; he complained of back pain and back pain on 
motion.  He walked assisted by a cane and he wore a lumbar 
spine corset.  On physical examination, there were lumbar 
paravertebral spasms, but no muscle atrophy.  Range of motion 
was within normal limits, but was accomplished with pain.  
Straight leg raises were positive on each side.  

The appellant underwent an Army examination in March 1992.  
Physical examination revealed the thoracolumbar spine to be 
supple and normal without spasm.  Straight leg raises were 
normal.  Neurological testing was normal.  Muscles were 
normal in the lower extremities.  Sensation was normal.  MRI 
and x-ray testing were normal.

A May 1992 VA x-ray report indicates that there were no disc 
bulges or herniations.  There was minimal narrowing of the 
lateral recesses at L4-5 and L5-S1 but no effect on the 
neural foramina was present.  The clinical impression was 
minimal osteoarthritic changes of the facet joints at the L4-
5 and L5-S1 levels.    

The appellant underwent another Army examination in November 
1992; he complained of unrelenting low back pain.  He 
reported occasional pain down the left leg.  He denied 
numbness and paresthesias.  On physical examination, the 
appellant was able to flex to 90 degrees and to extend to 20 
degrees.  Sensory testing and motor testing were normal.  A 
lumbar spine series was normal.  The diagnosis was chronic 
low back pain without objective findings.

A December 1992 VA clinic note indicates that there had been 
no changes in the appellant's clinical condition and that the 
appellant had persistent moderate low back pain with 
recurrent radiation to the lower extremities.

The appellant presented testimony at a personal hearing 
conducted at the RO in April 1993.  He said that he was 
unable to bend down to the floor to pick up any objects and 
that he was unable to do the sort of physical exertion and 
motion that he had been able to do in the past.  The 
appellant reported that he moved about with a cane and that 
he could not operate the clutch in a manual transmission 
vehicle.  He said that back pain interrupted his sleep and 
kept him from sleeping.  See Hearing Transcript pp. 2-5.

The appellant underwent a VA spine examination in January 
1994; he reported that his back pain was made worse by 
bending and by walking more than thirty minutes.  On physical 
examination, there were no postural abnormalities or fixed 
deformities.  There was no atrophy of any back muscles.  
There was tenderness to palpation of the lumbosacral 
paravertebral muscles.  The appellant demonstrated 87 degrees 
of forward flexion, eight degrees of extension, 13 degrees of 
left lateral flexion, 33 degrees of right lateral flexion and 
45 degrees of rotation to the right and to the left.  There 
was objective evidence of pain on motion.  Strength of the 
lower extremities was 5/5.  Straight leg raises were 
negative.  

MRI testing was conducted in May 1994.  This revealed minimal 
posterior bulging of L4-L5 level without evidence of 
herniation.

The appellant underwent VA neurological examination in June 
1996; he complained of severe low back pain that radiated 
down the left leg.  He exhibited a slow guarded gait.  He 
used a cane but was able to walk unassisted.  On physical 
examination, there was no focal motor weakness.  Deep tendon 
reflexes were symmetric with diminished ankle jerks.  The 
appellant underwent a VA general medical examination that 
same month.  On physical examination, his gait was normal.  
He had difficulty squatting.  Straight leg raises were 
positive at 45 degrees, left and right.  The appellant 
exhibited 60 degrees of forward flexion.  There was no 
sensory or motor deficit.  

The appellant underwent another VA spine examination in May 
1998; he complained of moderate low back pain with radiation 
to the hips associated with numbness mostly all the time.  He 
said that he was taking Motrin for severe pain with good 
response.  On physical examination, he demonstrated 70 
degrees of forward flexion, 25 degrees of extension and 35 
degrees of left and right lateral flexion.  The examiner 
noted no painful motion.  There was no evidence of muscle 
spasms.  There was no evidence of leg weakness or any muscle 
atrophy.  There was no tenderness on palpation of the lumbar 
paravertebral muscles.  The appellant had a normal gait 
cycle.  Straight leg raises were negative bilaterally.  

The appellant underwent a VA neurological examination that 
same month.  His gait was normal.  There was no motor 
deficit.  A possible peripheral motor neuropathy of the 
axonal type was noted.  The appellant underwent another VA 
neurological examination in May 1999.  After the examiners 
reviewed the medical evidence and examined the appellant, 
they concluded that there was no functional impairment due to 
the appellant's lumbar disability.  

The evidence of record includes VA outpatient treatment 
reports dated between 1994 and 2002.  These reflect continued 
complains of low back pain.  An April 2001 x-ray demonstrated 
small anterior spurs at the lower lumbar spine.  Normal 
lumbar lordosis was preserved.  The clinical impression was 
minimal spondylosis of the lower lumbar spine.  MRI testing 
was conducted in June 2002, and revealed degenerative disc 
disease with minimal bulging at L3-4 and L5-S1.

The appellant underwent a VA spine examination in January 
2003; he reported low back pain that varied from mild to 
severe.  He said that the pain would radiate into the left 
hip with occasional left lower extremity numbness.  The 
appellant's gait was normal.  He demonstrated 57 degrees of 
flexion, 20 degrees of extension, and 25 degrees of right and 
left lateral bending.  The appellant was noted to exhibit 
pain on motion.  The examiner stated that the appellant was 
not additionally limited by pain, fatigue, weakness or lack 
of endurance.  Spasms were present.  There was tenderness to 
palpation of the lower lumbar paravertebral muscles.  There 
was no atrophy of the lower extremities.  Motor examination 
was normal.  

Third party statements are of record indicating that the 
appellant was unable to report to work at various times 
because of his back disability, among other things.

VA outpatient treatment records dated between 2003 and 2004 
indicate that the appellant continued to be treated for low 
back pain.  He denied balance problems and falls.

The appellant most recently underwent a VA spine examination 
in May 2004; the examiner reviewed the claims file.  The 
appellant complained of constant back pain that radiated into 
his buttocks on occasion secondary to activity.  He said that 
he had difficulty walking.  On physical examination, the 
appellant demonstrated 30 degrees of flexion, 10 degrees of 
extension, 20 degrees of right and left bending and five 
degrees of right and left rotation.  No spasms were present.  
Radiographic examination showed vertebral body heights and 
alignment to be well maintained.  There was minimal anterior 
osteophytic spurs at all lumbar spine vertebrae.  The 
radiologic impression was minimal degenerative changes in the 
lumbosacral spine.

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment for each major joint 
affected.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  
The lumbar vertebrae are considered groups of minor joints 
ratable on a parity with major joints.  38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part that 
becomes disabled on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter Court) has held 
that diagnostic codes predicated on limitation of motion 
require consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); 
and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The regulations used to evaluate diseases and injuries of the 
spine have changed twice since the appellant's separation 
from service.  These changes became effective on September 
23, 2002, and on September 26, 2003.  See 38 C.F.R. § 4.71a 
(Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 
5292, 5293, 5294, 5295) (2002); 67 Fed. Reg. 54345 (Aug. 22, 
2002) (codified at 38 C.F.R. § 4.71a (Diagnostic Code 5293) 
(2003); 68 Fed. Reg. 51454-58 (Aug. 27, 2003) (codified at 
38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 
5239, 5240, 5241, 5242, 5243 (2004))).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 
38 C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the Court held that the described conditions in 
that case warranted 10 percent evaluations under three 
separate diagnostic codes, none of which had a rating 
criterion the same as another.  The Court held that the 
conditions were to be rated separately under 38 C.F.R. 
§ 4.25, unless they constituted the "same disability" or the 
"same manifestation" under 38 C.F.R. § 4.14.  Esteban, at 
261.  The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.

The appellant appealed the initial evaluation assigned for 
his lumbar spine disability addressed here.  The Court held, 
in Fenderson v. West, 12 Vet. App. 119 (1999), that evidence 
to be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the 
then-current severity of the disorder.  Cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In that decision, the 
Court also discussed the concept of "staging" ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the 
period(s) in question.  The issues before the Board are 
consequently taken to include whether there is any basis for 
a higher rating at any pertinent time, to include whether a 
higher rating currently is in order.

The applicable regulations in effect at the time of the 
appellant's initial rating in June 1992 contained a number of 
Diagnostic Codes relating to the lumbar spine.  Slight 
limitation of motion of the lumbar spine was rated 10 percent 
disabling and a 20 percent evaluation was warranted for 
moderate limitation of motion of the lumbar spine under 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1991).  Under 
Diagnostic Code 5295, a 10 percent evaluation was warranted 
for a lumbosacral strain where there is characteristic pain 
on motion.  A 20 percent evaluation was warranted for a 
lumbosacral strain when there was muscle spasm on extreme 
forward bending, unilateral loss of lateral spine motion in a 
standing position.  Id.

A 40 percent evaluation was warranted for severe limitation 
of motion of the lumbar spine under Diagnostic Code 5292.  A 
40 percent evaluation was warranted for a severe lumbosacral 
strain with listing of the whole spine, marked limitation of 
forward bending in a standing position, positive 
Goldthwaite's sign, marked limitation of flexion in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of a joint space, or 
some of the above with abnormal mobility on forced motion 
under Diagnostic Code 5295.

A 40 percent evaluation was warranted for favorable ankylosis 
of the lumbar spine and a 50 percent evaluation was warranted 
for unfavorable ankylosis of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (1991).

A 20 percent initial evaluation for the appellant's lumbar 
spine disability under Diagnostic Code 5021-5295 was assigned 
by the RO, effective from July 7, 1991.  Under the criteria 
of Diagnostic Code 5021, myositis is rated based on 
limitation of motion of the affected parts as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 which 
provides for the evaluation of arthritis, when documented by 
X-rays, on the basis of limitation of motion.  Limitation of 
motion must be objectively confirmed by swelling, muscle 
spasm or satisfactory evidence of painful motion and if 
compensable under the appropriate diagnostic code for the 
part affected, is rated under that code.  If not compensable 
under the code for the part affected, a 10 percent rating is 
assigned under the code for arthritis for limitation of 
motion.  However, a minimum 10 percent rating is warranted if 
there is dysfunction due to pain.  38 C.F.R. §§ 4.40, 4.59.  
When there is no limitation of motion or dysfunction due to 
pain, a 10 percent rating is assigned when there is X-ray 
evidence of arthritis of two or more joints or minor joint 
groups, and 20 percent if there are occasional incapacitating 
exacerbations.

Between June 1991and May 2004, the appellant's lumbar spine 
disability was manifested by negative and positive straight 
leg raises, a normal gait, normal strength, decreased range 
of motion between slight and moderate, pain and minimal 
degenerative changes.  There was no medical evidence of 
ankylosis of the lumbar spine, severe limitation of motion of 
the lumbar spine or occasional incapacitating exacerbations.  
Such orthopedic findings would therefore warrant a 20 percent 
evaluation under Diagnostic Codes 5003, 5292 or 5295, but not 
more.  

In order for a higher evaluation to be awarded under 
Diagnostic Code 5295, the appellant would have had to 
demonstrate muscle spasm on extreme forward bending or the 
loss of lateral spine motion.  However, the clinical findings 
of record for the period in question did not demonstrate 
muscle spasms on extreme forward bending and loss of lateral 
motion was never demonstrated.  No ankylosis of the lumbar 
spine was clinically demonstrated; the medical evidence did 
not demonstrate the presence of any intervertebral disc of 
the lumbar spine until June 2002, when it was minimal at 
worst.  Therefore Diagnostic Code 5289 is not for 
application.  A rating in excess of 20 percent under 
Diagnostic Code 5293 is not warranted because severe 
recurring attacks with intermittent relief are not 
demonstrated in the objective medical evidence of record 
prior to May 2004.  The Board has also considered the degree 
of limitation of motion that the appellant has, which in this 
case is slight to moderate prior to May 2004.  Thus a higher 
evaluation under Diagnostic Code 5292 is not warranted.

Medical evidence dated in May 2004 indicates that the 
appellant was experiencing a severe limitation of motion of 
the lumbar spine.  Thus the appellant's lumbar spine 
symptomatology more closely approximated that required for a 
40 percent evaluation under Diagnostic Code 5292 beginning in 
May 2004; this is the highest rating under that Diagnostic 
Code.

While the appellant demonstrated symptomatology commensurate 
with a 20 percent rating for moderate limitation of motion 
under Diagnostic Code 5292 prior to May 2004, he did not 
demonstrate the severe limitation of motion required for the 
next higher evaluation until May 2004.  Likewise, a higher 
rating would not be available if the appellant's back 
condition were to be rated under Diagnostic Code 5295 as he 
had not demonstrated severe lumbosacral strain with listing 
of the whole spine, marked limitation of forward bending in a 
standing position, positive Goldthwait's sign, marked 
limitation of flexion in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing or 
irregularity of a joint space, or some of the above with 
abnormal mobility on forced motion and therefore a 40 percent 
evaluation is not warranted under that Diagnostic Code.  In 
addition, the appellant had not demonstrated severe recurring 
attacks of intervertebral disc syndrome with intermittent 
relief required for a 40 percent evaluation under Diagnostic 
Code 5293.

The enumerated criteria for back disabilities set forth in 
VA's Schedule were changed, effective September 26, 2003.  68 
Fed. Reg. 51,454 (August 27, 2003).  (The appellant was 
notified of these new criteria in the March 2005 Supplemental 
Statement of the Case).  This change revised the spine 
criteria to "ensure that it uses current medical terminology 
and unambiguous criteria, and [to ensure] that it reflects 
medical advances that have occurred since the last review."  
It addition to renumbering the Diagnostic Codes, it also 
provides a new "General Rating Formula for Diseases and 
Injuries of the Spine," under which it is contemplated that 
all spine disabilities will be evaluated.  (Intervertebral 
disc syndrome will be rated under the general rating formula 
for the spine or under a formula for disc syndrome based on 
incapacitating episodes.)  Id.  

A 20 percent evaluation now requires that forward flexion of 
the spine be limited to 30 to 60 degrees, or that the 
combined range of motion be not greater than 120 degrees, or 
that muscle spasm or guarding exist that is severe enough 
that an abnormal gait or spinal contour is obtained as a 
result.  A 40 percent evaluation requires that forward 
flexion of the thoracolumbar spine be limited to 30 degrees 
or less, or that there be favorable ankylosis of the 
thoracolumbar spine.  See 38 C.F.R. § 4.71a (2005).  The 
appellant has not demonstrated ankylosis of the lumbar spine 
nor had he demonstrated forward flexion limited to 30 degrees 
before May 2004.

As of May 19, 2004, the medical evidence indicates that the 
appellant was experiencing intermittent radiation into his 
left lower extremity, pain and tenderness, positive straight 
leg raises and severe limitation of motion of approximately 
in all planes.  These symptoms warrant the currently assigned 
40 percent evaluation.  However, the medical evidence does 
not demonstrate that the appellant has pronounced 
intervertebral disc syndrome or ankylosis of the lumbar spine 
or incapacitating episodes having a total duration of at 
least six months per 12 month-period.

Another factor to consider is the degree of pain experienced 
by the claimant.  With increasing levels of pain, 
concomitantly increasing degrees of muscle spasm, weakness, 
atrophy, inability to function, and the like, are expected.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  The appellant has continually 
described to physicians his subjective complaints of chronic 
pain and pain on use, and objective medical evidence has 
indicated the existence of some spasms, some tenderness and 
pain on motion.  The appellant has also reported additional 
limitation of function during flare-ups.  Furthermore, the 
appellant had consistently complained of low back pain that 
was worsened upon use.

With due consideration to the provisions regarding painful 
motion under 38 C.F.R. § 4.59, as well as due consideration 
to the provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, the 
medical evidence of record shows that the appellant's 
orthopedic lumbar symptomatology prior to May 2004 did not 
approximate the schedular criteria for an evaluation in 
excess of 20 percent.  The pain and functional limitations 
caused by the lumbar spine disorder are contemplated in the 
evaluation for the orthopedic symptomatology of the lumbar 
spine that is represented by the initial 20 percent rating.  
Based on medical evidence received in May 2004, however, the 
medical evidence of record shows that the appellant's 
orthopedic lumbar symptomatology approximated the schedular 
criteria for an evaluation of 40 percent.  A higher 
evaluation for the appellant's orthopedic manifestations of 
the lumbar spine disability is not warranted prior to May 19, 
2004, because severe limitation of motion of the lumbar 
spine, including flexion limited to 30 degrees or less, had 
not been clinically demonstrated before then and because 
ankylosis of the lumbar spine has not been demonstrated.

In order for a higher evaluation to be awarded for orthopedic 
manifestations from May 19, 2004 onward, the appellant would 
have had to have had favorable ankylosis of the lumbar spine 
or incapacitating episodes of at least six weeks duration due 
to the service-connected pathology.  However, there is no 
medical evidence showing that the appellant has ever had 
ankylosis of the lumbar spine.  In addition, incapacitating 
attacks of lumbar spine disc syndrome have not been 
demonstrated.  The Board has also considered the degree of 
limitation of motion that the appellant had, which in this 
case was moderate to severe.  Additionally, there was no 
suggestion in the record that his pain and the functional 
loss caused thereby equated to any disability greater than 
contemplated by the ratings discussed above.  

Consideration has been given to assigning separate ratings 
under the various diagnostic codes.  It is concluded that 
such a result would violate the provisions of 38 C.F.R. 
§ 4.14, which prohibit the pyramiding.  It is the Board's 
reading of these provisions that the codes in question all 
contemplate limitations due to pain, orthopedic and 
neurologic, of the low back.  There is no "entirely 
different function" affected by the neurologic versus the 
orthopedic findings that would warrant a separate evaluation.  
See 38 C.F.R. § 4.55; Esteban v. Brown, 6 Vet. App. 259 
(1994).  The pain and functional limitations caused by the 
low back disorder are contemplated in the 20 and 40 percent 
ratings that have been assigned.  Thus, 38 C.F.R. § 4.40, et 
seq. do not provide basis for the assigning of a separate 
disability rating.

Because this is an appeal from the initial rating for the low 
back disability, the Board has considered whether a "staged" 
rating is appropriate.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  As noted in the discussion above, the 
initial 20 percent rating based on orthopedic manifestations 
is appropriate.  Additionally, the RO's award of 40 percent, 
but not more, based on orthopedic manifestations is warranted 
from May 19, 2004.

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluations for the lumbar spine 
disability may be granted when it is demonstrated that the 
particular disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).

The Board finds no evidence that the appellant's service-
connected lumbar spine disability addressed above has 
presented such an unusual or exceptional disability picture 
at any time as to require consideration of an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b).  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluations in this case are inadequate.  As discussed above, 
there are higher ratings for the lumbar spine disability, but 
the required manifestations have not been shown in this case.  
The Board further finds that no evidence has been presented 
suggesting an exceptional disability picture in this case.  
The appellant has not required any hospitalization for his 
lumbar spine disability, and he has not demonstrated marked 
interference with employment based on the lumbar spine 
disability alone.  

There is no objective evidence of any symptoms due to the 
lumbar spine disability that are not contemplated by the 
rating criteria.  Consequently, the Board concludes that 
referral of this case for consideration of the assignment of 
extraschedular ratings is not warranted.  See Floyd v. Brown, 
8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996).  (When evaluating an rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.)

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against each tier of the 
appellant's lumbar spine increased rating claim.  Since the 
preponderance of the evidence is against these two increased 
rating claims, the benefit-of-the-doubt doctrine does not 
apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 
2001).


ORDER

An initial evaluation in excess of 20 percent for the lumbar 
spine disability prior to May 2004 is denied.

An evaluation in excess of 40 percent for the lumbar spine 
disability from May 19, 2004 is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


